Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 1 of 33




                  IN TH E UNITED STATES DISTRICT CO URT
                FO R TH E SO UTH ERN DISTRICT OF FLO RIDA
                        W E ST PA LM BEA CH D IV ISIO N
                                                          FILED l)y c o
                                                          -
                                                                                           D.C.


                                                              ('Is'I-12 261.
                                                                           8
 CLINTON STRAN GE,                                        t
                                                              :;TEvE?1M LARIMORE
                                                                c
                                                                st
                                                                 .-E.aoKFruF'.
                                                                  t)         b/A..Dl
                                                                             L     -s
                                                                                    T..;>c
                                                                                    w.   .E'
                                                                                           c.
                                                                                           3
 Plaintiff


 M.



  GR EEN A r     RED C O O AN Y,
 D efendant




                               CIW L A CT IO N :
              FOR W ILLFUL M D INTEN TION M VIOLA TION S OF:
             Tc TELEPHONE CON SUW R PROTECTION ACT OF 1991;
             Tlv TRU TH IN CM LER ID ACT OF 2009 asam ended to the
                      C O M M UM CA TION S A C T OF 1934;
                                       &
       LOUISIANA CivilCèdeArticle 2315 - TortofConversion ofChattel


                                                                                           Page l1
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 2 of 33




                        PR EL IM IN A R Y STA T EM EN T :

    Thisisan action broughtin good faith by an adultindividualwho isanatural

 person againstFICTICIOU SLY N AM ED DEFEN DAN T GREEN Ar                RED

 CO M PA N Y ,w ho on inform ation and beliefhave violated Plaintiff s rightsunder

 the4thAm endm entto theU .S Constitution and furtherhavealso toPlaintiffs
                              .




 inform ation and beliefsviolated FederalLaw sunderthe follow ing State and U .S.

 Statutes-
         .


                             47U .S.Codej227(c)(5);

                         47U.S.Codej227(b)(1)(a)(iii);

                                         &


                             47U.S.Code j227(e)(1);

                   A s w ellas the LaF ofThe State ofLouisiana:

    Louisiana C ivilC ode A rticle 2315-R egarding lntentionalConversion Torts




    The D efendantas alleged hasbeen calling Plaintiffsince O ctober2017 on his

 w ireless cellphone num ber318-423-5057 to offerto Plaintiffunw anted
                                                                            Page l2
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 3 of 33




 solicitationsofSCGOOGLE businesslistings'',oralternatively tiGoogle Search

 EngineOptim ization Services''utilizing an A utom ated TelephoneD ialing System ,

 andoraPre-recordedvoicein themajority oftheirtelephonic Scampaign'attempts
 to solicitthe Plaintiffherein.Plaintiffhasrepeatedly told agentsforthe Defendant

 thatheisnotinterested,and the Defendantherein hascontinued to callPlaintiffon

 hiswirelesscellphonenum ber318-423-5057,which isregistered on the Federal

 Do-Not-calRegistry,in violationsofthe partsforegoing and theTelem arketing

 SalesRuleregulated by the U .S.FederalTrade Com m ission.




                           JURISDIC TIO N & VEN UE

 Jurisdiction liesproperly in thisU .S.DistrictCourtbecausethe law sPlaintiff

 allegeswereviolatedinvolveFederalquestionjurisdiction'
                                                      .

                 47U.S.Codej227(g)(2)& 28U.S.Codej 1331

 Venue isproperin thisDistrictunder:

                 47 U.S.Codej227(g)(4)& 28U.S.Codej 1391




                                                                            Page I3
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 4 of 33




                                     PARTIES:

    PlaintiffClinton Strangeisan adultindividualresiding attheaddressof:

                                    Clinton Strange

                                 7021W inburn Drive

                                G reenw ood,LA 71033

   DefendantCzreen and Red Com pany isa telem arketerpeddling iG oogle

 BusinessListings',butwhosetrue identity isnotknown to the Plaintiffatthis

 tim e.

 FactualA llegations:

    1. PlaintiffClinton Strange'sw irelesscellphone numberhasbeen registered on

          theFederalD o-N ot-calllisting since 01/03/2018 SeeExhibitA.

    2.Plaintiffhasrepeatedly asked the Defendantnotto callhim and contends

          thatheverbally expressed thatrequestto agentsoftheD efendanta

          reasonable num beroftim es.

     3.D efendantw asatalltim espertinenthereto unw illing to provide him with an

          addressin which to m ake a form allwritten requestto be placed on the

          com pany'sinternaldo-not-call-listing',butthe com pany'sagentsand or

          em ployeeswereindifferentto Plaintiff srequests,orotherwise intentionally


                                                                              Page l4
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 5 of 33




       and willfully obstructing Plaintiffsrequeststo bèplaced on thecom pany's

       D o-N ot-calllisting in violation ofthe Telem arketing SalesRuleasregulated

       by the FTC .

    4. Plaintiffallegeshehasbeen called anum beroftim esto hisknowledgeby

       thesameentity (thathecan document)with amajority ofthosecalls
       violating the TelephoneConsum erProtection A ctof 1991(T CPA ''and also

       the Truth in CallerID A ctof2009 (T ICIA ''togetheralong with violationsof

       Statelawsgovem ing theTortofconversion ofPlaintiffsChattel(i.e.his
       cellphone).
    5. Plaintiffdoesnotliketo receive unwanted com m ercially solicitousphone

       callson hiscellphonebecausethey Sçintrude on llisseclusion and violatehis

       rightsto privacy guaranteed underthe U.S.Constitution'',and further

       deplete plaintiffs m em ory storage capacity,deplete Plaintiff s battery level

       on hiscellphone(amountingtoaconversion TortunderLouisianaState
       Laws),andrequirehim touseameasurableamountofm entalandphysical
       energy to receive the callsand orreview the contentsofvoicem ails.Plaintiff

       allegesthatgheqhasArticleI1lstandingasaresultofDefendant'salleged
       conduct.




                                                                               Page I5
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 6 of 33




    6. The callsthatPlaintiffallegeswere m ade to him on hiscellphonenum ber

       318-423-5057 by D efendant'sagentsand orem ployeeswho stated thatthey

       wereagentsofGoogle oraltem atively w ere calling in referenceto aGoogle

       listing are as follow s'
                              .

       A .07/27/2018 at2:38pm CDT from 321-209-8431utilizing an A TDS and a

              pre-recorded voicewith a duration of13m in 15secSeeExhibitB.

        B .07/27/2018 at2:53pm CDT from 727-900-0144 which w asalive agent

                       phonecallwith aduration of32sec SeeExhibitC.

        C .07/27/2018 at2:55pm CD T from 727-900-0144 which w as a live agent

                       phone callw ith a duration of25sec See ExhibitC.

        D .07/28/2018 at9:28am CDT from 561-510-8852 which w asa live agent

                       callw ith a duration of 17m in 1lsecSee ExhibitD .

        E. 08/08/2018 at9:39am CD T from 318-666-0660 utilizing an A TD S and a

               pre-recorded voice with a duration of3m in 49secSeeExhibitE.

       Plaintiffhasbeen receiving otherphone callsusing the sam e modus

       operandiasthe Defendantherein,butabsentproperdiscovery cannotbe

       certain thatthey were m ade by thesam e entity,butallegesthatthey also

       were ççpeddling Google BusinessListings,utilizing an ATD S and orpre-

       recorded voice,and also would notdivulgean addresswherePlaintiffcould




                                                                            Page I6
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 7 of 33




       m aila written requestforthe entity to stop calling''.Those callsare listed as

       follow s:

     A .10/13/2017 at 12:52pm CDT 9om 337-509-1196 utilizing an ATD S and a

                  pre-recorded voicewhich wentto voicem ailSeeExhibitF.

      B.02/26/2018 at8:06am CDT from 337-509-1196 utilizing an A TD S and a

                pre-recorded voicew ith a duration of3m in 1lsec SeeExhibitG.

      C.03/14/2018 at9:35am CDT from 318-217-3291utilizing an ATD S and a

                pre-recorded voicew ith a duration of3m in 40sec SeeExhibitH

      D.08/07/2018 at9:25am CDT from 318-217-1001utilizing an AT'
                                                                D S and a

                   pre-recorded voicewhich wentto voicem ailSeeExhibitL

      E. 08/14/2018 at2:38pm CDT from 318-217-1001utilizing an ATDS and a

                pre-recorded voicew ith a duration of2m in 59sec See ExhibitJ

    8. Defendantdoesnotexercise areasonable duty ofcare in regard to following

       the foregoing laws and regulationsregarding the Do-N ot-callprovisionsof

       the Telem arketing SalesRules,The TCPA ,orthe Truth in CallerID Act.

    9.Themajority ofDefendant'sallegedtelephonecallsutilized an ATDS and or
       prerecorded voice and w ere attim es spoofed to appear as localincom ing

       calls.

  10.Ata11tim espertinenthereto Defendantw asacting by and through theiragents,

 servants and /or em ployeesw ho w ere acting w ithin the course and scope oftheir

                                                                                Page I7
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 8 of 33




 agency orem ploym ent,and underthe directsupervision and controlofthe

 D efendantherein.

 11.Ata11tim espertinenthereto,the conductoftheD efendant,aswellasthatof

 theiragents,servantsand/orem ployeesw asintentional,recldess,and in grossly

 negligentdisregard forFederalLaw and StateLawsand therightsofthePlaintiff

 herein.


 )

                                   C ount 1:

 12.Plaintiffincorporatesthe foregoing paragraphsasthough the sam e were set

 forth atlength herein.

 13.A ta11tim espertinenthereto,D efendantw asa ''person''asthatterm isdefined

 by:



           TelephoneConsumerProtection Act47U.S.C.j 227 (b)(1)(a)



 14.Atal1tim espertinenthereto,Plaintiffwasa ttperson''asthatterm isdefined

 under:


           TelephoneConsumerProtection Act47U.S.C.j227(b)(1)(a)
                                                                         Page I8
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 9 of 33




 15.Pursuantto:


        TelephoneConsumerProtection Act47U.S.C.j 227 (b)(1)(A)(iii)

  D efendantisliable to thePlaintiffforintentionally,w illfully,and negligently

 failing to comply w ith therequirem entsofFederalLawsreferenced herein.

 16.DefendantisliabletothePlaintiffforthe fullam ountofstatutory dam ages,

 ($500-$1500 atthediscretion ofthecourtforeach violation)along withthe
 attom ey'sfeesand costoflitigation,aswellassuch furtherrelief,asm ay be

 perm itted by law .


 )

                                     C ount 2:

 17.Plaintiffincorporatesthe foregoing paragraphsasthough the sam ew ereset

 forth atlength herein.

 18.Atal1tim espertinenthereto,D efendantw asa ''person''asthatterm isdefined

 by:




                                                                             Page I9
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 10 of 33




            TelephoneConsumerProtection Act47U.S.C.j 227(c)(5)



 19.Ata11tim espertinenthereto,Plaintiffwasaperson asthatterm isdefned

 under:


            Telephone ConsumerProtection Act47U.S.C.j227 (c)(5)



 20.Pursuantto:


            TelephoneConsum erProtection Aet47U.S.C.j227(c)(5)

   Defendantisliableto the Plaintiffforintentionally,willfully,and negligently

 failing to com ply with therequirem entsofFederalLawsreferenced herein.




  21.DefendantisliabletothePlaintifffortheil11amountofstatutorydamages,
  ($500-$1500atthediscretion ofthecourtforeach violation)alongwith the
  attorney'sfeesandcostoflitigation,aswellassuch furtherrelieflasmay be
  permitted by law .




                                                                           Page I10
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 11 of 33




  JU R Y TRIA L D EM A N D ED


  Plaintiffseeltstrialby jury on aIIissuesso triable.

  PrayerforRelief;

  W IV REFORE,PlaintiffseeksjudgementinPlaintiffsfavoranddamagesagainst
  theD efendant,based on the follow ing requested relief:

  Statutory D am ages;

  Stacked D am ages;

  Treble Dam ages;

  Enjoinderfrom FurtherViolationsofTheseParts;
  Costsand reasonable attorney'sfees;

   andsuchotherand furtherreliefasmaybenecessary,justandproper.




  Respect <=ly S m 'ted,
           .



  X                         /& v % - >.&f C
  Clinton Strange

  Pro-se

  7021W inburn Drive
  G reenw ood,LA 71033

  318-423-5057

  parsm llcl em ailocom
                                                                        Page I11
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 12 of 33




                                EX H IB IT A
1/3/201Case
       8    9:18-cv-81382-JIC Document 1 Entered   onNoFLSD
                                          NationalDo          Docket
                                                       tCallRegistry 10/15/2018 Page 13 of 33


           Ao.!.*'
                 Y
                 '
                 .' '
                    '
                     t
        H.,-- .u- j.  Y
       =
       't;!
       :  .F
           evj
             wz
              .,
               '.1
               . ,t                  . .,   . ,.     .           .
       X..'. vk '.#/ *.
                      .
            r:   X
                e. ..f ak




                                                                                                 MoreInforrr
                                                                                                           tatioo Il
                                                                                                                   œrivacv ezSecurity IHome
            '                   t.

       , c c?
       ,

       ..
                            .
                                       tI                        t                      jj                                En Espaj
                                                                                                                                 joj

                     Registration Com plete
                     You have registered the following telephone num berin the NationalDo NotCallRegistry:

                                                                  (318)423-5057

                     You may printthispage i
                                           fyou wish to retain a copy foryourrecords.
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 14 of 33




                                EX H IB IT B
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 15 of 33
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 16 of 33




                                EX H IB IT C
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 17 of 33
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 18 of 33




                               EX H IB IT D
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 19 of 33
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 20 of 33




                                EX H IB IT E
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 21 of 33




                       7   @ .. # . @ :
                      : @. . I ..I



                                          C reate contact

                                          Update contact
                                                        - =.--.
                                                              .-.=..-=   ==s--.-....'




               (318)666-0660

              % * Aug 8 (W ed)9:39 AM
                        00:03:49




                                      jL MAç/c:/-,-,
                                                   0
                                      qnr,c.f/
                                     & cuffq40z. F / c-// ce.x/ . .                     -
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 22 of 33




                                EX H IB IT F
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 23 of 33




                                         -.                  tji .   ---:-
                                                                         '-.
                                     :
                                     .
                                     2
                                     1
                                     5)
                                     .
                                     .7
                                      k
                                      '
                                      .            .-
                                                   -    1 1. t.p .
                                                                                       .
                                                                               ,11, /t ..


                               j:             *#
                    '#    j:        **



                                                   C reate contact

                                                   U pdate contact


               (337)509-1196

             VE
              V 0ct13,2017 (Fri)12:52 ôM
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 24 of 33




                                EX H IB IT G
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 25 of 33




                             j*       *4
                                  *




                                           Create contact

                                           Update contact

             '




              j(337)509-1196                      V

             % 4-- Feb 26 (Mon)8:06AM
                        00:01
                            3:11




                                                                                    G
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 26 of 33




                                EX H IB IT H
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 27 of 33




          .                           @                      *
                                      *                          :
                             '.
                                  @
                                  @
                                          '7 .           @   .            '             $




                                                                     Creat'
                                                                          e contact

                                                                     Update contact l


              :
              1.
                   (318)217-3291                                          V
                   .   ...   ,-       .   .   è'
                                               rr-..'
                                               .    (.
                                                    .


              V, kn
                  t
                  ;
                  z. Mar14 (W ed)9:35AM
                                      00:03:40
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 28 of 33




                                EX H IB IT 1
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 29 of 33




                        :          11
                       â      jj



                                               create coniact
                                        l
                                        y
                                        ''
                                        t Update contact
                                        ::
                                         ..'..... -      . - - - ..- -... . ... ...-.-. -.
                                                      .- -                                                             . '
                                                                                             ..-... .......- ....- - - .




               (318)217-1001

              Vv        Aug 7(Tue)9:25AM




                                                                                                                             T
                                     '

Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket ,10/15/2018 Page 30 of 33




                                EX H IZIT J
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 31 of 33




                                        @         '                  . .     â.
                       *
                       @           11
                      :       Ij



                                                C reate contact
                                                       -

                                                                  (...( (   y.
                                                                             ((
                                            èUpdate contact
                                            .. . . .       .. -




               (318)217-1001

             k * Aug 14 (Tue)2:38 PM
                          00:02:59
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 32 of 33




  From :Clinton strange
  Sent:Tuesday,August14,2018 2:48 PM
  To:clint
  Subject:2018-08-14 14:46-Google Listing

  Robocall-TICIA- com pany nam e ILS. Agentclaimed callsw illstop com ing once Iclaim my Iisting.
Case 9:18-cv-81382-JIC Document 1 Entered on FLSD Docket 10/15/2018 Page 33 of 33




                        *
                        0             II
                       :       ' jj



                                           C reate contact

                                           Update contact


               (a1à)217-1001                      V

              % C=      A ug 14       (Tue)2:38 PM
                           00:02:59
